PER CURIAM:
Orville Isaac Wright, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2012) petition. The district court correctly held that Wright’s claim, attacking his 1996 sentence for drug conspiracy, must be raised in a motion under 28 U.S.C. § 2255 because Wright did not establish that he is entitled to proceed under § 2241 pursuant to the “savings clause” of § 2255(e). See In re Jones, 226 F.3d 328, 333-34 (4th Cir.2000). Furthermore, the district court correctly ruled that the petition, construed as a § 2255 motion, was subject to dismissal as unauthorized and successive. 28 U.S.C. § 2255(h). Accordingly, although we grant leave to proceed in forma pauperis, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.